

113 SRES 248 ATS: Designating September 22, 2013, as “National Falls Prevention Awareness Day” to raise awareness and encourage the prevention of falls among older adults.
U.S. Senate
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 248IN THE SENATE OF THE UNITED STATESSeptember 19, 2013Mr. Nelson (for himself, Ms. Collins, Ms. Mikulski, Mr. Sanders, Mr. Franken, Mr. Coons, Mr. Markey, Mr. King, and Mr. Casey) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating September 22, 2013, as
		  National Falls Prevention Awareness Day to raise awareness and
		  encourage the prevention of falls among older adults.Whereas older adults, 65 years of age and older, are the
			 fastest-growing segment of the population in the United States, and the number
			 of older adults in the United States will increase from 35,000,000 in 2000 to
			 72,100,000 in 2030;Whereas 1 out of 3 older adults in the United States falls
			 each year;Whereas falls are the leading cause of death and hospital
			 admissions for injuries among older adults;Whereas, in 2010, approximately 2,300,000 older adults
			 were treated in hospital emergency departments for fall-related injuries, and
			 more than 650,000 were subsequently hospitalized;Whereas, in 2010, more than 21,000 older adults died from
			 injuries related to unintentional falls;Whereas the total annual medical cost of fall-related
			 injuries for older adults is estimated at $30,000,000,000;Whereas the Centers for Disease Control and Prevention
			 estimate that if the rate of increase in falls is not slowed, the total annual
			 medical cost of fall-related injuries for older adults will reach
			 $59,600,000,000 by 2020; andWhereas evidence-based programs show promise in reducing
			 falls by utilizing cost-effective strategies, such as comprehensive clinical
			 assessments, exercise programs to improve balance and health, medication
			 management, vision correction, and reduction of home hazards: Now, therefore,
			 be itThat the Senate—(1)designates
			 September 22, 2013, as National Falls Prevention Awareness
			 Day;(2)recognizes that
			 there are proven, cost-effective falls prevention programs and policies;(3)commends the
			 Falls Free Coalition and the falls prevention coalitions in 42 States and the
			 District of Columbia for their efforts to work together to increase education
			 and awareness about the prevention of falls among older adults;(4)encourages
			 businesses, individuals, Federal, State, and local governments, the public
			 health community, and health care providers to work together to raise awareness
			 of falls in an effort to reduce the incidence of falls among older adults in
			 the United States;(5)urges the Centers
			 for Disease Control and Prevention to continue developing and evaluating
			 interventions to prevent falls among older adults that will translate into
			 effective community-based falls prevention programs;(6)urges the
			 Administration for Community Living, the Centers for Disease Control and
			 Prevention, and associated partners to continue to promote evidence-based
			 programs and services in communities in the United States to reduce the number
			 of older adults at risk for falls;(7)encourages State
			 health departments, which provide significant leadership in reducing injuries
			 and injury-related health care costs by collaborating with organizations and
			 individuals, to reduce falls among older adults; and(8)encourages
			 experts in the field of falls prevention to share their best practices so that
			 their success can be replicated by others.